FILED
                             NOT FOR PUBLICATION                           DEC 15 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WILMER CERBILLON-GALVEZ,                         No. 08-73959

               Petitioner,                       Agency No. A095-722-660

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Wilmer Cerbillon-Galvez, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          1                                    08-73959
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We grant the petition for review and remand.

      The agency found Cerbillon-Galvez failed to establish past persecution or a

fear of future persecution on account of a protected ground, and relied on this

nexus finding in denying his asylum and withholding of removal claims. When the

IJ and BIA issued their decisions in this case they did not have the benefit of this

court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en

banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder,

750 F.3d 1077 (9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-,

26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA

2014). Thus, we remand Cerbillon-Galvez’s asylum and withholding of removal

claims to determine the impact, if any, of these decisions. See INS v. Ventura, 537

U.S. 12, 16-18 (2002) (per curiam).

      In denying CAT relief, the IJ found Cerbillon-Galvez to be at no greater risk

than any other individual in Honduras. This finding is not supported by substantial

evidence because Cerbillon-Galvez testified police beat him on two occasions and

threatened they would kill him the next time they saw him. See He v. Ashcroft,

                                           2                                    08-73959
328 F.3d 593, 600 (9th Cir. 2003) (rejecting agency’s finding where it is not

supported by the record). Apart from this finding, it is unclear why the BIA denied

Cerbillon-Galvez’s CAT claim. See Movsisian v. Ashcroft, 395 F.3d 1095, 1098

(9th Cir. 2005) (BIA must provide a reasoned explanation for its actions). Thus,

we remand Cerbillon-Galvez’s CAT claim for further proceedings consistent with

this disposition. See Ventura, 537 U.S. at 16-18.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                      08-73959